Citation Nr: 0412636	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for lumbar spine 
disability.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to 
June 1970.  It also appears from the record that the veteran 
has unverified service with the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for major depression and DJD of the lumbar spine 
and disc herniation.  The veteran filed a notice of 
disagreement (NOD) and requested a local hearing in 
November 2002.  A statement of the case (SOC) was issued in 
May 2003.  In July 2003, a substantive appeal (VA Form 1-9) 
was submitted by the veteran.  In September 2003, he canceled 
his personal hearing.  


REMAND

This case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

In this case, the veteran appears to contend the claimed 
disabilities are related to his service in the Army Reserves.  
It appears that the veteran was in the Army Reserves and his 
records from that service should be obtained.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  Review the claims file and ensure that all 
notification and development action required by the 
Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159, is completed with respect to the claim.  
The veteran should be also asked to provide copies 
of all evidence in his possession that pertains to 
the claim.  Any notice given, or action taken 
thereafter, must comply with current, controlling 
legal guidance.  

2.  Contact the veteran and request that he 
identify his dates of service in the Army Reserves 
or Army National Guard.  The veteran should also 
identify the name and address of the unit to which 
he was attached.  The records of the veteran's 
service in this regard should be obtained.  If no 
service records can be found, or if they have been 
destroyed, ask for specific confirmation of that 
fact.

3.  Thereafter, readjudicate the claims to include 
consideration of the fact the veteran was 
previously denied service connection for a 
psychiatric disorder in June 1972.  If the benefits 
sought on appeal remain denied, prepare a 
supplemental statement of the case and send it to 
the veteran.  Also provide an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

